Exhibit 10.102

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 1,
2013 (the “Effective Date”) by and between Clean Energy Fuels Corp., a Delaware
corporation (“Employer” or the “Company”), and Peter J. Grace (“Employee”).

 

RECITALS

 

A.                                    Employee has served as Senior Vice
President, Sales & Finance and Employer desires to retain the benefit of
Employee’s skill, knowledge and experience in order to insure the continued
successful operation of its business, and Employee desires to render services to
Employer.

 

B.                                    Employee and Employer desire to enter into
an employment agreement as provided herein.

 

AGREEMENT

 

In consideration of the good and valuable consideration and mutual promises and
covenants contained herein, the parties agree as follows:

 

1.                                      Background.  Employee is currently
employed by Employer as its Senior Vice President, Sales & Finance.  This
Agreement terminates and supersedes all prior written and oral agreements
between Employer and Employee and sets forth the terms and conditions of
Employee’s employment with Employer.

 

2.                                      Term.  Employer agrees to employ
Employee and Employee agrees to serve Employer, in accordance with the terms of
this Agreement, for a term commencing on the Effective Date and ending on
December 31, 2013 (the “Term”), unless this Agreement is earlier terminated in
accordance with the provisions herein.  This Agreement shall thereafter renew
automatically for a one (1) year period (the “Renewal Term”).  Any such renewal
shall be on the same terms and conditions as this Agreement.

 

3.                                      Duties of Employee.  Employee will
continue to serve as Senior Vice President, Sales & Finance of Employer and in
other capacities as may be requested by Employer, and as such, Employee hereby
promises to perform and discharge well and faithfully the duties that may be
assigned to Employee from time to time which are appropriate for a senior vice
president, sales & finance of an organization the size of Employer that is
engaged in the type of business engaged in by Employer and Employer agrees to
assign to Employee only such duties.  As Senior Vice President, Sales & Finance,
Employee shall report to the Employer’s President and Chief Executive Officer. 
The duties of Employee may be changed from time to time by the mutual agreement
of the Employer and Employee.  Notwithstanding any such change from the duties
originally assigned, or hereafter assigned, the employment of Employee will be
construed as continuing under this Agreement as modified.  However, if Employer
shall materially diminish either Employee’s duties or his Base Salary (as
defined below in Section 4(a)) (each, a “Good Reason”), then Employee shall be
eligible to receive the Severance Benefits described in Section 5(d) provided,
however, that Employee must timely satisfy the requirements specified in
Sections 5(h) and 5(i).  Employee agrees to devote substantially all of
Employee’s working time and attention to Employee’s duties hereunder, except for
such reasonable amounts of time for personal, charitable, investment and
professional activities that do not substantially interfere with the service to
be rendered by Employee hereunder.

 

1

--------------------------------------------------------------------------------


 

4.                                      Compensation.

 

(a)                                 Base Salary.  During the Term or any Renewal
Term, Employer agrees to pay Employee an annual base salary of $350,000 (“Base
Salary”), which shall be earned and payable in accordance with Employer’s usual
and customary payroll practices as in effect from time to time; provided,
however, that pro-rata payments of Base Salary shall occur at least once every
30 days.  Any increase in Base Salary shall be as determined from time to time
in the sole discretion of the Employer.

 

(b)                                 Incentive Compensation.  Employee shall be
eligible for an annual performance bonus (“Incentive Compensation”) of up to one
hundred percent (100%) of Base Salary.  Any increase in Incentive Compensation
shall be as determined from time to time in the sole discretion of the Employer.
Incentive Compensation will be (1) determined in accordance with certain
financial and operational objectives that are established within ninety (90)
days following the commencement of each fiscal year of Employer during the Term
or any Renewal Term, and (2) paid no later than March 15th immediately following
the fiscal year in which the Incentive Compensation was earned. Incentive
Compensation for partial years will be prorated.  Employee shall also be
eligible to receive additional bonuses, in recognition of the Employer’s finance
program, as determined from time to time in the sole discretion of the President
and Chief Executive Officer of the Employer.

 

(c)                                  Additional Benefits.  Employee shall also
be entitled to participate in any pension plan, profit-sharing plan, life,
medical, dental, disability, or other insurance plan or other plan or benefit as
from time to time is in effect during the term of this Agreement that Employer
may provide generally for management-level employees of Employer (collectively,
“Additional Benefits”) provided, however, that while this Agreement remains in
force, Employer will provide for Employee, at Employer’s expense, participation
in medical, dental and vision coverage, short-term disability, long-term
disability, AD&D, and life insurance benefits on terms and in amounts not less
beneficial to Employee than those provided by the plans, in effect on the date
hereof, subject to a determination of Employee’s eligibility under said programs
in accordance with their respective terms.  Said coverage will be in existence
or will take effect as of the commencement of the Term and will continue while
this Agreement remains in force. Employer’s liability to Employee for any breach
of this paragraph will be limited to the amount of premiums payable by Employee
to obtain the coverage contemplated herein.

 

(d)                                 Vacation.  Employee shall be entitled to
twenty-five (25) business days of paid vacation each twelve (12) months of the
Term or any Renewal Term, in accordance with Employer’s practices and policies
which are applicable to its management-level employees.

 

(e)                                  Automobile.  Employer may, in its sole and
exclusive discretion, provide Employee with a compressed natural gas operated
automobile. Employer shall pay all operating expenses of any nature whatsoever
with regard to such automobile.

 

5.                                      Termination.  The compensation and other
benefits provided to Employee pursuant to this Agreement, and the employment of
Employee by Employer, shall be terminated only as provided in this Section 5.

 

(a)                                 Death.  If Employee’s employment hereunder
is terminated by reason of Employee’s death, this Agreement shall then terminate
without further obligations to Employee (or Employee’s heirs or legal
representatives) other than for:

 

(1)                                 payment of the sum of (A) unpaid Base Salary
earned through the date of termination of Employee’s employment and any
Incentive Compensation earned for the prior fiscal year to the extent not
theretofore paid, (B) any compensation previously

 

2

--------------------------------------------------------------------------------


 

deferred by Employee (together with any accrued interest or earnings thereon) if
so properly elected by Employee to be paid out upon termination of Employee’s
employment (or his death), and (C) any vacation pay accrued through the date of
termination of Employee’s employment to the extent not theretofore paid, (for
purposes of this Agreement, the preceding clauses (A), (B) and (C) collectively
are the “Accrued Obligations”).  Any Accrued Obligations shall be paid in a
single lump sum in cash within ten (10) days after the date of termination of
Employee’s employment or any earlier time period required by applicable law;

 

(2)                                 payment of any amount due to Employee
pursuant to the terms of any applicable benefit plan; and

 

(3)                                 payment of a prorated portion, based on the
number of weeks during the last fiscal year in which Employee was employed by
Employer, of the Incentive Compensation that would be payable in respect of such
last fiscal year (based on the criteria applicable for that fiscal year) (the
“Pro-Rated Incentive Compensation”).

 

Payment of the Pro-Rated Incentive Compensation shall be made after the end of
the fiscal year of termination of Employee’s employment but no later than
March 15th following such fiscal year.  For purposes of this Agreement, the
preceding clause (2) and the Pro-Rated Incentive Compensation collectively are
the “Other Compensation”.  Payment of the Accrued Obligations and Other
Compensation shall be made to Employee’s estate or beneficiary as applicable.

 

(b)                                 Disability.  If the Employer determines that
Employee has become permanently disabled which shall be defined as the
Employee’s inability because of illness or incapacity substantiated by
appropriate medical authority, to render services of the character contemplated
by this Agreement over a period of six (6) consecutive months, then Employee’s
employment shall then terminate without further obligations to Employee (or
Employee’s heirs or legal representatives) under this Agreement other than for
payment to Employee or Employee’s representative, as applicable, of the Accrued
Obligations and Other Compensation with such payments occurring at the times
that are specified in Section 5(a).

 

(c)                                  For Cause.  Employee’s employment hereunder
shall be terminated and all of Employee’s rights to receive further compensation
shall terminate upon a determination by Employer, acting in good faith, that
Employee (1) has committed a material act of dishonesty against Employer,
(2) has been convicted of a felony involving moral turpitude or (3) has
committed a material breach of Sections 7(f), 7(g), 7(h) or 7(i) of this
Agreement (each of the foregoing acts identified in clauses (1), (2) and
(3) shall constitute “Cause”).  Employer shall then have no further obligations
to Employee (or Employee’s heirs or legal representatives) under this Agreement
other than for payment to Employee of the Accrued Obligations with such payment
occurring at the time that is specified in Section 5(a).

 

(d)                                 Without Cause.  Notwithstanding any other
provision of this Section 5, the Employer shall have the right to terminate
Employee’s employment at any time without Cause, but in the event of such
termination, Employee shall be eligible to receive:

 

(1)                                 the sum of (A) the Accrued Obligations
(which will be paid at the time specified in Section 5(a)), (B) one hundred and
fifty percent (150%) of one (1) years current Base Salary, and (C) one hundred
and fifty percent (150%) of the previous fiscal year’s earned Incentive
Compensation;

 

(2)                                 the Pro-Rated Incentive Compensation; and

 

3

--------------------------------------------------------------------------------


 

(3)                                 continuing participation for a period of one
(1) year from the date of termination of Employee’s employment at Employer
expense in the Additional Benefits in which Employee was enrolled at the time of
such termination, provided, however, that such continued participation shall in
all cases be subject to the applicable plan’s terms and conditions governing
participation by non-employees after their termination of employment.

 

For purposes of this Agreement, “Severance Benefits” shall consist of the
benefits provided by the preceding clauses (1)(B), (1)(C), (2) and (3).  In
consideration of the receipt of the Severance Benefits, and as a precondition to
their receipt, Employee must timely satisfy the Release requirements specified
in Section 5(i).  The cash Severance Benefits shall be paid to Employee as
described in Section 5(i).  For purposes of this Agreement, a termination of
Employee’s employment must constitute a “separation from service” as defined by
Internal Revenue Code Section 409A.

 

(e)                                  Voluntary Departure.

 

(i)                                     No Change In Control.  If there has not
been a Change in Control (as defined in Section 5(f)(i)(A) below) of Employer
and Employee’s employment hereunder is terminated due to Employee’s resignation
without Good Reason, all of Employee’s rights to receive compensation shall
immediately cease other than for payment to Employee of the Accrued Obligations
and (2) Additional Benefits through the date of termination (subject to the
terms of any plans relating thereto).

 

(ii)                                  Change In Control.  If there has been a
Change in Control (as defined in Section 5(f)(i)(A) below) of Employer and
Employee’s employment is terminated due to Employee’s resignation for any reason
within one (1) year of the Change in Control, then Employee shall be entitled to
receive the Accrued Obligations (paid at the time specified in Section 5(a)) and
shall be eligible to receive the Severance Benefits.  In consideration of the
receipt of the Severance Benefits, and as a precondition to their receipt,
Employee must timely satisfy the Release requirements specified in
Section 5(i).  The cash Severance Benefits shall be paid to Employee as
described in Section 5(i).

 

(f)                                   Involuntary Departure After Change in
Control (subject to the limitations of Section 5(f)(ii)).

 

(i)                                     If, otherwise than as a result of the
exchange of stock of the Employer for cancellation of indebtedness, or a
restructuring arrangement entered into for the benefit of Employer’s creditors,

 

(A)                               Any “person”, other than an existing
shareholder of Employer as of the Effective Date, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Employer representing 50%
plus one share, or more, of the combined voting power of the Employer’s then
outstanding securities (for purposes of this Section 5(f)(i), the term “person”
shall mean a person as defined or referred to in Section 3(a)(9) and/or
13(d)(1), et seq. of the Securities Exchange Act of 1934, as amended, and the
associated rules of the Securities and Exchange Commission promulgated
thereunder) (hereinafter, a “Change in Control”); and

 

(B)                               such “person” or Employer terminates
Employee’s employment with the Employer without Cause within 1 year of the date
of the Change in Control;

 

then notwithstanding any other provision of this Agreement to the contrary and
as a substitute therefor, Employee shall be eligible to receive:

 

4

--------------------------------------------------------------------------------


 

(1)                                 the sum of (A) the Accrued Obligations (paid
at the time specified in Section 5(a)), (B) two hundred percent (200%) of one
(1) years current Base Salary, and (C) two hundred percent (200%) of the
previous fiscal year’s earned Incentive Compensation;

 

(2)                                 the Pro-Rated Incentive Compensation; and

 

(3)                                 continuing participation for a period of one
(1) year from the date of termination of Employee’s employment at Employer
expense in the Additional Benefits in which Employee was enrolled at the time of
such termination, provided, however, that such continued participation shall in
all cases be subject to the applicable plan’s terms and conditions governing
participation by non-employees after their termination of employment.

 

In consideration of the receipt of the severance benefits (which are all the
benefits described in this Section 5(f)(i) other than the Accrued Obligations),
and as a precondition to their receipt, Employee must timely satisfy the Release
requirements specified in Section 5(i).  The cash Severance Benefits shall be
paid to Employee as described in Section 5(i).

 

(ii)                                  Anything in this Agreement to the contrary
notwithstanding in the event that any payment to or for Employee’s benefit
(whether payable pursuant to the terms of this Agreement or otherwise) would not
be deductible by Employer as a result of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), then the aggregate amount payable under
this Agreement shall be reduced (but not below zero dollars) so that after
giving effect to such reduction, no payment made to or for the Employee’s
benefit will not be deductible by Employer because of Section 280G.  If the
Employee establishes (with clear and convincing evidence in accordance with
Section 280G) that all or any portion of the aggregate “parachute payments” (as
defined in Section 280G) payable to or for the Employee’s benefit constitutes
reasonable compensation for services actually rendered, and if the present value
of all such “parachute payments” which do not constitute reasonable compensation
equals or exceeds 300% of the Employee’s “base amount” (as defined in
Section 280G), then the Employee shall be entitled to receive, in addition to
the amount determined following the reduction described in the prior sentence,
an amount equal to (but not greater than) the present value of all such
“parachute payments” which constitute reasonable compensation. For purposes of
this Section 5(f)(ii), the “present value” of any payment shall be determined in
accordance with Section 1274(b)(2) of the Code.  If it is established that,
notwithstanding the good faith of Employee and the Employer in applying the
terms of this Section 5(f)(ii), the aggregate “parachute payments” paid to or
for Employee’s benefit are in an amount that would result in a portion of such
“parachute payments” not being deductible by the Employer, then Employee shall
have an obligation to pay to the Employer upon written demand by Employer an
amount equal to the sum of (i) the excess of the aggregate “parachute payments”
paid to or for Employee’s benefit over the aggregate “parachute payments” that
could have been paid to or for Employee’s benefit without any portion of such
“parachute payments” not being deductible by the Employer; and (ii) interest on
the amount set forth in clause (i) of this sentence at the applicable federal
rate (as defined in Section 1274(d) of the Code) from the date of the receipt of
such excess on Employee’s behalf until the date of such repayment by Employee. 
Notwithstanding anything in this Agreement to the contrary, to the extent that
any of the payments or benefits provided under this Agreement are reduced in
accordance with the provisions of this Section 5(f)(ii), payments and benefits
that do not constitute nonqualified deferred compensation within the meaning of
Code Section 409A shall be reduced first, and any reduction shall be made in a
manner consistent with the requirements of Code Section 409A.

 

5

--------------------------------------------------------------------------------


 

(g)                                  Special Required Delay in Payments under
Internal Revenue Code Section 409A.  Notwithstanding any provision in this
Agreement to the contrary, if Employee is a “specified employee” as defined
under Code Section 409A as of the date of his separation from service, then to
the extent necessary to comply with Code Section 409A and avoid the imposition
of taxes under Code Section 409A, Employer shall defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six (6) months following such separation from service until the earlier
of (i) ten (10) business days after Employer receives notification of Employee’s
death or (ii) the first business day of the seventh month following Employee’s
separation from service. Any such delayed payments shall be made without
interest.

 

(h)                                 Good Reason Procedural Conditions.  In order
for Employee to resign his employment for Good Reason and be eligible for the
applicable severance benefits under this Agreement, Employee must notify
Employer in writing within 90 days following the initial existence of the Good
Reason condition and Employer shall be then be given 45 days from its receipt of
such notice during which Employer may remedy or cure such condition (“Remedy
Period”).  For purposes of the foregoing, if Employee does not timely provide
notice to Employer, then Employee is deemed to have forever waived this right to
terminate his employment for Good Reason with respect to such condition.  If
Employer does not cure or remedy such Good Reason condition(s) during the Remedy
Period, then Employee must resign his employment within 30 days after the end of
the Remedy Period and must also timely comply with the Release requirements of
Section 5(i) in order to receive the applicable severance benefits.

 

(i)                                     Release of Claims Requirements.  In
consideration of the receipt of any severance benefits under this Agreement, and
as a precondition to their receipt, Employee must execute and not revoke and
deliver to the Company a release of all known and unknown claims substantially
in the form attached hereto as Exhibit A (the “Release”).  Employee shall be
granted a twenty-one (21) day period (or such other time period required by
applicable law but not to exceed 45 days) commencing within 10 days after
termination of Employee’s employment in which to review and study the Release
and consult with an attorney prior to deciding whether to execute the Release. 
Employee’s failure to timely execute and deliver such Release within the
prescribed time period (or Employee’s revocation of the Release) shall be deemed
to be a waiver of Employee’s ability to receive any of the applicable severance
benefits.  If the Release is executed and delivered and no longer subject to
revocation as provided herein, then any cash severance benefits shall be paid on
the 90th day following the termination of Employee’s employment (other than the
Pro-Rated Incentive Compensation, which shall be paid as specified in
Section 5(a)), except to the extent that such payments are further delayed
pursuant to the application of Section 5(g).

 

6.                                      Business Expenses.  During the term of
this Agreement, to the extent that such expenditures satisfy the criteria under
the Code for deductibility by Employer (whether or not fully deductible by
Employer) for federal income tax purposes as ordinary and necessary business
expenses, Employer shall reimburse Employee promptly for usual and customary
business expenditures incurred in pursuit and in furtherance of Employer’s
business which are documented in accordance with procedures established from
time to time by Employer.

 

7.                                      Miscellaneous.

 

(a)                                 Succession; Survival.  This Agreement is
personal to Employee and is not, without the prior written consent of Employer,
assignable by Employee.  This Agreement shall inure to the benefit of the
parties hereto and their respective executors, administrators, personal
representatives, successors and assigns.  As used herein, with respect to
Employer, “successor” and “assignee” shall include any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly, acquires the stock of Employer or to which
Employer assigns this Agreement by operation of law or otherwise.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Notices.  Any notice or other communication
provided for in this Agreement shall be in writing and shall be deemed sent if
sent as follows:

 

If to Employer:

Clean Energy Fuels Corp.

 

3020 Old Ranch Parkway, Suite 400

 

Seal Beach, California 90740

 

Facsimile:

 

Attention: President and Chief Executive Officer

 

 

If to Employee:

Peter J. Grace

 

or at such other address as a party may from time to time in writing designate. 
Each such notice or other communication shall be effective (i) if given by
telecommunication, when transmitted to the applicable number so specified in
this Section 7(b) and an appropriate answerback or confirmation of delivery is
received, (ii) upon receipt, if given by U.S. certified mail, return receipt
requested, addressed as aforesaid, or (iii) one day after being deposited with a
reputable overnight courier, addressed as aforesaid.

 

(c)                                  Entire Agreement; Amendments.  This
Agreement contains the entire agreement of the Employer and Employee relating to
the subject matter hereof.  No amendment or modification of the terms of this
Agreement shall be valid unless made in writing and signed by Employee and, on
behalf of Employer, by the President and Chief Executive Officer.

 

(d)                                 Waiver.  No failure on the part of Employer
or Employee to exercise or to delay in exercising any right hereunder shall be
deemed a waiver thereof or of any other right, nor shall any single or partial
exercise preclude any further or other exercise of such right or any other
right.

 

(e)                                  Attorneys’ Fees in Action on Contract.  If
any litigation shall occur between Employee and Employer which arises out of or
as a result of this Agreement, or which seeks an interpretation of this
Agreement, the prevailing party shall be entitled to recover all costs and
expenses of such litigation, including reasonable attorneys’ fees and costs.

 

(f)                                   Confidentiality Proprietary Information. 
Employee agrees to not make use of or otherwise disclose, directly or
indirectly, any trade secret or other confidential or proprietary information
concerning the business (including, but not limited to, its products, employees,
services, practices or policies) of Employer or any of its affiliates of which
Employee may learn or be aware, except to the extent such use or disclosure is
(1) necessary to the performance of this Agreement and reasonably determined by
Employee to be in furtherance of Employer’s interests or (2) required by
applicable law.  The provisions of this Section 7(f) shall survive the
termination, for any reason, of this Agreement.

 

(g)                                  Trade Secrets.  Employee, prior to and
during the term of employment has had and will have access to and become
acquainted with various trade secrets, consisting of software, plans, formulas,
patterns, devices, secret inventions, processes, customer lists, contracts, and
compilations of information, records and specifications, which are owned by
Employer or by its affiliates and are regularly used in the operation of their
respective businesses and which may give Employer an opportunity to obtain an

 

7

--------------------------------------------------------------------------------


 

advantage over competitors who do not know or use such trade secrets.  Employee
agrees and acknowledges that Employee has been granted access to these valuable
trade secrets only by virtue of the confidential relationship created by
Employee’s employment and Employee’s prior relationship to, interest in and
fiduciary relationships to, Employer.  Employee shall not disclose any of the
aforesaid trade secrets, directly or indirectly, or use them in any way, either
during the term of this Agreement or at any time thereafter, except as required
in the course of Employee’s employment by Employer hereunder and as Employee may
reasonably believe to be for Employer’s benefit.  All records, files, documents,
drawings, specifications, software, equipment, and similar items relating to the
business of Employer or its affiliates, including, without limitation, all
records relating to customers (the “Documents”), whether prepared by Employee or
otherwise coming into Employee’s possession, shall remain the exclusive property
of Employer or such affiliates and shall not be removed from the premises of
Employer or its affiliates under any circumstances whatsoever unless the
Documents are being removed by Employee in context of performing the services
required herein.  Upon termination of Employee’s employment, Employee agrees to
deliver promptly to Employer all Documents in Employee’s possession or under the
control of Employee.  The provisions of this Section 7(g) shall survive the
termination, for any reason, of this Agreement.

 

(h)                                 No Solicitation.  Employee agrees that,
during the period beginning on the date of the termination of his employment
with Employer (either voluntarily or involuntarily) and ending on the second
(2nd) anniversary of such date (the “Non Solicitation Period’), Employee will
not (and Employee will use commercially reasonable efforts to cause his
affiliates to not) (i) directly or indirectly, either for Employee or any other
person, contact, approach, or solicit for the purpose of offering employment to
(whether as an employee, consultant, agent, independent contractor, or
otherwise) or actually hire any person employed by Employer or any of its
affiliates at any time before termination of Employee’s employment or during the
Non Solicitation Period, or (ii) induce or attempt to induce any customer,
supplier or other business relation of Employer, or any of its affiliates, to
enter into any business relationship which might adversely affect Employer or
any of its affiliates whether by working to or actually taking away any
customers, business, or patrons of the Employer, or otherwise.  Notwithstanding
the foregoing, nothing contained herein shall prevent Employee from dealing with
prospective employees or customers who respond to advertisements of general
circulation to the public.  The provisions of this Section 7(h) shall survive
the termination, for any reason, of this Agreement.

 

(i)                                     Inventions and Patents.  Except as may
be limited by Section 2870 of the California Labor Code, all inventions,
designs, improvements, patents, copyrights, and discoveries conceived by
Employee during the term of this Agreement which are useful in or directly or
indirectly related to the business of Employer, or to any experimental work
carried on by Employer, shall be the property of Employer.  Employee will
promptly and fully disclose to Employer all such inventions, designs,
improvements and discoveries (whether developed individually or with other
persons) and shall take all steps necessary and reasonably required to assure
Employer’s ownership thereof and to assist Employer in protecting or defending
Employer’s proprietary rights therein.  Employee acknowledges hereby receipt of
written notice from Employer pursuant to Labor Code Section 2870 that this
Agreement (to the extent it requires an assignment or offer to assign rights to
any invention of Employee) does not apply to an invention which qualifies fully
under the provisions of California Labor Code Section 2870.  The provisions of
this Section 7(i) shall survive the termination, for any reason, of this
Agreement.

 

(j)                                    Place of Employment.  The principal place
of employment shall be in Orange County, California, provided, however, that
Employee will be expected to travel within and outside the State of California
as Employer may reasonably request or as may be required for the proper
rendition of services hereunder.

 

8

--------------------------------------------------------------------------------

 


 

(k)                                 Severability.  If this Agreement shall for
any reason be or become unenforceable in any material respect by any party, this
Agreement shall thereupon terminate and become unenforceable by the other party
as well.  In all other respects, if any provision of this Agreement is held
invalid or unenforceable, the remainder of this Agreement shall nevertheless
remain in full force and effect, and if any provision is held invalid or
unenforceable with respect to particular circumstances, it shall nevertheless
remain in full force and effect in all other circumstances, to the fullest
extent permitted by law.

 

(l)                                     Withholding Deductions.  All
compensation payable hereunder, including Base Salary and other benefits, shall
be subject to applicable taxes, withholdings and other required, normal or
elected employee deductions.

 

(m)                             Remedies.  Employee expressly agrees that
Employer shall be entitled to the remedies of injunction, specific performance
and other equitable relief to prevent any violation of Sections 7(f), 7(g),
7(h) or 7(i) of this Agreement.  This Section 7(m) shall not be construed as a
waiver of any other rights or remedies which Employer may have for damages or
otherwise.  Any action brought to enforce the provisions set forth in this
Section 7(m) shall be brought in the Orange County Superior Court.  Employee, by
execution of this Agreement, hereby submits to the jurisdiction of the Orange
County Superior Court.

 

(n)                                 Arbitration.  Except as otherwise provided
in this Agreement, any controversy or claim arising out of or relating to this
Agreement or the breach thereof shall be settled by arbitration in Orange
County, California.

 

(i)                                     Judicial Arbitration and Mediation
Services.  The arbitration shall be administered by Judicial Arbitration and
Mediation Services (“JAMS”) in its Orange County office.

 

(ii)                                  Arbitrator.  The arbitrator shall be a
retired superior court judge of the State of California affiliated with JAMS.

 

(iii)                               Provisional Remedies and Appeals.  Each of
the parties reserves the right to file with the Orange County Superior Court an
application for temporary or preliminary injunctive relief, writ of attachment,
writ of possession, temporary protective order and/or appointment of a receiver
on the grounds that the arbitration award to which the applicant may be entitled
may be rendered ineffectual in the absence of such relief.

 

(iv)                              Enforcement of Judgment.  Judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  The award of the arbitrator shall be binding, final, and
nonappealable.

 

(v)                                 Discovery.  The parties may obtain discovery
in aid of the arbitration to the fullest extent permitted under law, including
California Code of Civil Procedure Section 1283.05.  All discovery disputes
shall be resolved by the arbitrator.

 

(vi)                              Consolidation.  Any arbitration hereunder may
be consolidated by JAMS with the arbitration of any other dispute arising out of
or relating to the same subject matter when the arbitrator determines that there
is a common issue of law or fact creating the possibility of conflicting rulings
by more than one arbitrator.  Any disputes over which arbitrator shall hear any
consolidated matter shall be resolved by JAMS.

 

9

--------------------------------------------------------------------------------


 

(vii)                           Power and Authority of Arbitrator.  The
arbitrator shall not have any power to alter, amend, modify or change any of the
terms of this Agreement nor to grant any remedy which is either prohibited by
the terms of this Agreement or is not available in a court of law.

 

(viii)                        Governing Law.  All questions in respect of
procedure to be followed in conducting the arbitration as well as the
enforceability of this Agreement to arbitrate which may be resolved by state law
shall be resolved according to the laws of the State of California.  Any action
brought to enforce the provisions of this section shall be brought in the Orange
County Superior Court.  All other questions in respect to this Agreement,
including but not limited to the interpretation, enforcement of this Agreement
(other than the right to arbitrate), and the rights, duties and liabilities of
the parties to this Agreement shall be governed by California law.

 

(o)                                 Waiver of Jury Trial.  In the event that any
dispute shall arise between Employee and Employer, and notwithstanding the
provisions of Section 7(n), litigation ensues, WITH RESPECT TO ANY LITIGATION
ARISING OUT OF THIS AGREEMENT, THE PARTIES EXPRESSLY WAIVE ANY RIGHT THEY
MAY HAVE TO A JURY TRIAL AND AGREE THAT ANY SUCH LITIGATION SHALL BE TRIED BY A
JUDGE WITHOUT A JURY.

 

(p)                                 Representation By Counsel; Interpretation. 
Employer and Employee each acknowledge that each party to this Agreement has
been represented by counsel in connection with this Agreement.  Accordingly, any
rule of law, including, but not limited to, Section 1654 of the California Civil
Code, or any legal decision that would require interpretation of any claimed
ambiguities in this Agreement against the party that drafted it, has no
application and is expressly waived.  The provisions of this Agreement shall be
interpreted in a reasonable manner to affect the intent of the parties.

 

(q)                                 Code Section 409A.

 

(i)                                     General.  It is the intent of Employer
and Employee that the payments and benefits under this Agreement shall comply
with or be exempt from Code Section 409A, and accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance with or
exempt from Code Section 409A.  In no event whatsoever shall Employer be liable
for any additional tax, interest or penalty that may be imposed on Employee
pursuant to Code Section 409A or for any damages for failing to comply with Code
Section 409A.  All references to Code Section 409A shall be interpreted to
include Code Section 409A and all regulations and guidance promulgated
thereunder.

 

(ii)                                  Reimbursements and In-Kind Benefits.  To
the extent any reimbursements or in-kind benefits under this Agreement are
subject to Code Section 409A, (A) all such expenses or other reimbursements
under this Agreement shall be made on or prior to the last day of the taxable
year following the taxable year in which such expenses were incurred by
Employee; (B) any right to such reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit; and (C) no such reimbursement,
expenses eligible for reimbursement, or in-kind benefits provided in any taxable
year shall in any way affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.

 

(iii)                               Offsets.  Notwithstanding any other
provision of this Agreement to the contrary, in no event shall any payment under
this Agreement that is subject to Code Section 409A be subject to offset,
counterclaim, or recoupment by any other amount unless otherwise permitted by
Code Section 409A.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

“EMPLOYER”

 

 

 

CLEAN ENERGY FUELS CORP., a Delaware corporation

 

 

 

By:

/s/ Andrew J. Littlefair

 

Name:

Andrew J. Littlefair

 

Title:

President & CEO

 

 

 

 

“EMPLOYEE”

 

 

 

 

/s/ Peter J. Grace

 

Peter J. Grace

 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE

 

THIS RELEASE (the “Release”) is being executed and delivered by Peter J. Grace
(“Employee”) on                                       , pursuant to that certain
Employment Agreement (the “Employment Agreement”), dated as of January 1, 2013,
by and between Clean Energy Fuels Corp , a Delaware Corporation (“Employer”),
and Employee.

 

Employee, intending to be legally bound and for good and valuable consideration,
including that received pursuant to Section 5 of the Employment Agreement, and
conditioned upon and subject to the receipt of such consideration, hereby agrees
as follows:

 

Employee agrees to fully release and discharge forever Employer, and its agents,
employees, officers, directors, trustees, representatives, owners, attorneys,
subsidiaries, related corporations, assigns, successors and affiliated
organizations (hereafter referred to collectively as the “Released Parties”),
and each and all of them, from any and all liabilities claims, causes of action,
charges, complaints, obligations, costs, losses, damages, injuries, attorneys’
fees, and other legal responsibilities, of any form whatsoever, whether known or
unknown, unforeseen, unanticipated, unsuspected or latent, which Employee or
Employee’s heirs, administrators, executors, successors in interest, and/or
assigns have incurred or expect to incur, or now own or hold, or have at any
time heretofore owned or held, or may at any time own hold or claim to hold by
reason of any matter or thing arising from any cause whatsoever prior to the
date of Employee’s execution of this Release.

 

Without limiting the generality of the foregoing, Employee agrees to fully
release and discharge each and all of the Released Parties from any and all
claims, demands, rights, and causes of action that have been or could be alleged
against any of said Released Parties (a) in connection with Employee’s
employment, the Employment Agreement any prior employment agreement, or the
termination of such employment (b) in connection with any and all matters
pertaining to Employee’s employment by any of the Released Parties, including,
but not limited to, any and all compensation, salaries, wages, bonuses,
commissions, overtime, monies, pay, allowances, benefits, sick pay, severance
pay, paid leave benefits, penalties, interest, damages, and promises on any and
all of the above and (c) under or in connection with the state and federal age
discrimination laws.

 

Without limiting the scope of this Release in any way, Employee certifies that
this Release constitutes a knowing and voluntary waiver of any and all rights or
claims that exist or that Employee has or may claim to have under the Federal
Age Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act of 1990 (“OWBPA”), which is set forth at 29 U S C § 621
et seq.  This Release does not govern any rights or claims that may arise under
the ADEA after the date this Release is signed by Employee.

 

Employee understands and acknowledges that this Release extends to any and all
claims including, but not limited to, any alleged (a) violation of the National
Labor Relations Act, Title VII of the Civil Rights Act, the Americans With
Disabilities Act of 1990, the Fair Labor Standards Act, the Occupational Safety
and Health Act, the Consolidated Omnibus Budget Reconciliation Act of 1985;
(b) discrimination on the basis of national origin, sex, race, religion, age,
disability, marital status, breach of any express or implied employment contract
or agreement, wrongful discharge, breach of the implied covenant of good faith
and fair dealing, intentional or negligent infliction of emotional distress,
misrepresentation, fraud, defamation, interference with prospective economic
advantage, failure to pay wages due or other monies owed, and (c) any other
violation of any local, state or federal law, regulation or ordinance and/or
public policy, contract, or tort or common law claim having any bearing
whatsoever

 

A-1

--------------------------------------------------------------------------------


 

on the terms and conditions and/or cessation of employment with any of the
Released Parties, including, but not limited to, any allegations for costs,
fees, or other expenses, including attorneys’ fees, incurred in any of these
matters, which Employee ever had, now has, or may have as of the date of this
Release.

 

This Release constitutes written notice that Employee has been advised to
consult with an attorney prior to executing this Release and that Employee has
been provided a full and ample opportunity to study this Release.  Employee
acknowledges Employer has provided Employee at least twenty-one days (or any
other time period required by applicable law) within which to review and
consider this Release before signing it. Should Employee decide not to use the
full twenty-one days (or any other time period required by applicable law), then
Employee knowingly and voluntarily waives any claim that Employee was not in
fact given that period of time or did not use the entire twenty-one days (or any
other time period required by applicable law) to consult an attorney and/or
consider this Agreement.  Employee acknowledges that Employee is signing this
Release voluntarily with full knowledge that it is intended, to the maximum
extent permitted by law, as a complete release and waiver of any and all claims.

 

Employee acknowledges that Employee is aware of Employee’s right to revoke this
Release at any time within the seven-day period (or any other time period
required by applicable law) following the date this Release is signed by
Employee and that this Release shall not become effective or enforceable until
the seven-day (or any other time period required by applicable law) revocation
period expires. Employee understands and acknowledges that Employee will
relinquish any right to the consideration specified in this Release if this
right to revoke is exercised.

 

Employee hereby expressly waives all rights and benefits granted to Employee
under Section 1542 of the California Civil Code and expressly consents that this
Release shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected claims as specified herein.  Said section reads as follows:

 

SECTION 1542.  CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE. A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN TO HIM MUST
HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR

 

Having been so apprised, Employee nevertheless hereby voluntarily elects to and
does waive the rights described in Civil Code Section 1542 and elects to assume
all risks for claims specified herein that now exist in Employee’s favor, known
or unknown.

 

Employee agrees to waive any right Employee may have to reemployment by any of
the Released Parties and agrees that Employee has not and shall not apply for
reemployment with Employer or any other Released Parties.

 

Employee understands and acknowledges that, the aforementioned consideration is
not to be construed as an admission on the part of Employer or any of the
Released Parties of any liability whatsoever and that the Employer and each
Released Party denies that it has engaged in any wrongdoing or has any liability
whatsoever.

 

Employee declares, covenants; and agrees that Employee has not heretofore, and
has not and will not hereafter, sue any of the Released Parties before any court
or governmental agency, commission, division or department, whether state,
federal, or local, upon any claim, demand, or cause of action released herein. 
This provision does not extend to the federal Equal Employment Opportunity
Commission except to the extent it may do so under the OWBPA and the regulations
issued thereunder.

 

A-2

--------------------------------------------------------------------------------


 

Employee agrees to indemnify and hold harmless Employer and each of the Released
Parties for and against any and all costs, losses or liability whatsoever,
including reasonable attorneys’ fees, caused by any action or proceeding, in any
state or federal courts or administrative processes, which is brought by
Employee or Employee’s successors in interest if such action arises out of, is
based upon, or is related to any claim, demand, or cause of action released
herein.  This provision does not extend to the federal Equal Employment
Opportunity Commission except to the extent it may do so under the OWBPA and the
regulations issued thereunder.

 

Employee agrees not to file any charges, including but not limited to any
additional or duplicative charges, based on events occurring prior to his date
of execution of this Release with any state or federal administrative agency,
and further agrees not to institute a lawsuit in any state or federal court,
based upon, arising out of, or relating to any claim, demand, or cause of action
released herein.  This provision does not extend to the federal Equal Employment
Opportunity Commission except to the extent it may do so under the OWBPA and the
regulations issued thereunder.

 

Employee understands and agrees that Employee will not, for any reason, disclose
to others or use for the benefit of anyone other than the Released Parties any
trade secret, confidential or proprietary information, including, but not
limited to, information relating to the Released Party’s customers, employees,
consultants, affiliates, products, know-how, techniques, computer systems,
programs, policies and procedures, research projects, future developments,
costs, profits, pricing, and or marketing or customer business information. 
Employee further understands and agrees that the use of any material trade
secret, confidential or proprietary information belonging to the Released
Parties shall be a material breach of this Release.

 

Employee acknowledges that Employee is relying solely upon the contents of this
Release and is not relying on any other representations whatsoever of Employer
or any other Released Party as an inducement to enter into this agreement and
Release.

 

Both Employee and Employer agree not to disparage the other party, the other
party’s officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputation, or personal
reputation; provided that both Employee and Employer will respond accurately and
fully to any question, inquiry, or request for information when required by
legal process.

 

This Release shall be deemed to have been executed and delivered within the
State of California, and shall be construed and enforced in accordance with, and
governed by, the internal laws of the State of California.  The exclusive venue
for any dispute under this Release is the California Superior Court for Orange
County.  This Release is the entire Release with respect to the subject matter
hereof and supersedes all prior and contemporaneous oral and written releases
and discussions.  The captions in this Release are for convenience and reference
only and the words contained therein shall in no way be held to explain, modify,
amplify or aid in the interpretation, construction or meaning of the provisions
of this Release.  This Release and the provisions contained herein shall not be
construed or interpreted for or against any person or beneficiary hereof because
that person drafted or caused that person’s legal representative to draft any of
its provisions.  This Release is binding upon the undersigned’s representatives,
successors in interest and assigns.  The provisions of this Release are
severable.  Should any provision (or portion thereof) for any reason be held to
be unenforceable, the remaining provisions (or portion thereof) shall
nonetheless be in full force and effect.  This Release and the provisions hereof
cannot be altered or modified by a fully or partially executed oral
modification, and further cannot be

 

A-3

--------------------------------------------------------------------------------


 

altered, modified or otherwise changed in any respect except by a subsequent
writing duly executed by all parties hereto or by their authorized
representatives.  This Release may be executed in counterparts each of which is
equally admissible in evidence, and each executed counterpart shall fully bind
each party who has executed it.  A fax copy of this Release may be deemed as an
original.

 

THE UNDERSIGNED HAS READ THE FOREGOING RELEASE AND ACCEPTS AND AGREES TO THE
PROVISIONS CONTAINED THEREIN, AND HEREBY EXECUTES IT, KNOWINGLY AND VOLUNTARILY,
AND WITH FULL UNDERSTANDING OF ITS CONSEQUENCES.

 

IN WITNESS WHEREOF, Employee has duly executed and delivered this Release as of
the date first above written.

 

 

“EMPLOYEE”

 

 

 

 

 

Peter J. Grace

 

A-4

--------------------------------------------------------------------------------